DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 40-59, as filed 07/03/2020 are the current claims hereby under examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 40, “at least one movement sensor, for sensing a head of a user.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 50, as filed 07/03/2020, lists several examples of sensors. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “at least one movement sensor, for sensing a head of a user.” It is unclear how a movement sensor, as interpreted under 35 U.S.C. 112(f), can sense a head of a user. A movement sensor, such as those described in claim 50 sense motion or movement of a head but not the head itself. For the purpose of examination “at least one movement sensor, for sensing a head of a user” will be interpreted as “at least one movement sensor, for sensing movement of a head of a user.” The examiner recommends amended the claim similarly. 
Claims 41-59 are ultimately dependent on claim 40, inherent and fail to remedy the indefiniteness described above, and are likewise rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 40-42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20110098608 A1) in view of Nathan (US 20170188895 A1).
Regarding Claim 40, Griffiths discloses a wearable system for determining at least one movement property ([0002], analysis of kinetic state of a person by monitoring motion symptoms) comprising:
a processor in communication with at least one movement sensor ([0015], a processor configured to process data obtained from an accelerometer worn on an extremity of the person. In [0071], an assessor 22 for recording and analysis of the received data);
a display ([0071], an output means 23. In [0050], output means, such as a display) in communication with the processor ([0071], for outputting objective determination. The objective determination is made by the processor as described in [0071]); and
a memory in communication with said processor ([0073], memory on-board the device), said memory storing instructions thereon that when executed cause the processor to ([0173], apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions):
obtain sensor data from the at least one movement sensor ([0075], device 15 logs accelerometer data and communicates it to a central computing facility 114);
determine at least one movement property relating to movement of a body part of the user ([0075], analyses the data using an algorithm (discussed further below), to obtain a time series of scores for the bradykinetic state of the person 112 and a time series of scores for the dyskinetic state of the person) based at least in part on frequency ranges of the sensor data obtained from the at least one movement sensor (See both the Bradykinesia score equation in [0106]. The score is based on the mean spectral power of movement in the extracted frequency range); and
display an indicia of the at least one movement property on the display ([0106], moving mean is taken of BK values over a 2 to 10 minute window (window length being a variable) and plotted against time, so as to filter the result for intuitive presentation to a neurologist) including a stillness indicator (See Fig. 11, a percentage of the time spent in each state is shown on the display. A high bradykinetic score is associated with a small MSPmax as described in [0104] which is indicative of a stillness of the patient).
However, Griffiths does not explicitly disclose a head-mountable device including at least one movement sensor, for sensing a head of a user. Griffith suggests that the accelerometer is worn on any extremity of the subject ([0012], an accelerometer worn on an extremity of the person) and that patients can be evaluated based on head movements ([0138], A Modified Involuntary Movement Score (IMS), modified from previously described methods was used to provide a score of 0-4 for each of the following five body regions:…Head movements).
Nathan teaches a wearable device for human body motion analysis using body worn sensors ([0009], human body motion analysis (which can include movements of hands, legs, head, torso) using body worn sensors) comprising a head-mountable device ([0034], invention may be a human body worn device or system with one more sensors and a CPU unit. More specifically, the device may be a body worn sensor. For example, the device may be… placed on the eyeglasses as part of the eye glass or frame) including at least one movement sensor ([0035], sensors may include: Acceleration sensor (accelerometers)), for sensing a head of a user ([0035], sensor will be tied to the body part and that part's acceleration (or rate of change of velocity) will be measured. The associated part for glasses is the head). It would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring illness using involuntary movement as disclosed by Griffiths to include the sensor in a head worn device as taught by Nathan to detect other abnormal events and motions of the head related to Parkinson's disease as taught by Nathan ([0166]). One of ordinary skill in the art would recognize that selecting the senor location to be in a head worn device as taught by Nathan instead of an extremity worn device disclosed by Griffiths would be a mere design choice that would be obvious to make to optimize performance of the system by selecting which body part is to be tracked. 

Regarding Claim 41, Griffiths further discloses wherein the frequency ranges include a low frequency range having a frequency of less than about 2 Hz, a medium frequency range having a frequency of between about 2 Hz and about 5 Hz, and a high frequency range having a frequency of greater than about 5 Hz ([0146], 0.5-8.0 Hz frequency band was divided into three bins or bands of frequency: 0.5-2.0 Hz, 2.0-4.0 Hz, and 4.0-8.0 Hz (FIG. 7)).
	
Regarding Claim 42, Griffiths further discloses wherein the at least one movement property is determined based at least in part on mean power of the frequency ranges ([0103], mean spectral power (MSP.sub.MAX) is identified from the weighted band values). 

Regarding Claim 50, Griffiths further discloses wherein the at least one movement sensor comprises an electrophysiological sensor, a gyroscope, an accelerometer ([0071], motion monitor 21 in the form of an accelerometer), a magnetometer, a camera or combination thereof.

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20110098608 A1) and Nathan (US 20170188895 A1) as applied to claim 40 above, and further in view of Berme (US 9517008 B1).
Regarding Claim 43, modified Griffiths teaches the system of claim 40 as described above.
However, modified Griffiths does not explicitly teach wherein the memory stores instructions thereon that when executed cause the processor to determine a periodic frequency of the sensor data, the at least one movement property is determined based at least in part on the periodic frequency, and the indicia of the at least one movement property includes a numerical indicator showing the periodic frequency.
Berme teaches a system for monitoring movement of a subject’s head (Abstract) wherein a memory stores instructions thereon that when executed cause a processor to (Col. 9 lines 20-38, computer program instructions could be stored on a portable computer-readable medium (e.g., a flash drive, a floppy disk, a compact disk, etc.), and then subsequently loaded onto a computing device such that the instructions can be executed thereby):
determine a periodic frequency of the sensor data (See Fig. 29A, the computer determines the periodic velocity of the user’s head for each trial as the user move performs the periodic movement. The angular velocity (in terms of deg/s in Fig. 29A is inherently related to a frequency based on the equation: angular velocity/(360) = Freq), at least one movement property is determined based at least in part on the periodic frequency (See Fig. 29B, a movement property can be determined for each trial based on the comparison of the achieved velocity (or equivalently the periodic frequency) as compared to a target velocity. Columns 810a and 810b show the movement property for each trail as correct or incorrect.), and the indicia of the at least one movement property includes a numerical indicator showing the periodic frequency (See Fig. 29B, the numerical value for each achieved velocity is displayed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motion determining system as disclosed by Griffiths to include determining a periodic frequency of the sensor data to generate the movement property for display as taught by Berme to easily assess whether or not the testing results follow a normal trend to quickly ascertain the subject's numerical results for the dynamic set of trials performed (Berme Col. 61 line 40 – Col. 62 line 53). 

Regarding Claim 44, Berme further teaches wherein the periodic frequency is determined based at least in part on movement detected along at least one axis of rotation chosen from a pitch, a yaw, a roll, or a combination thereof (The head rotation is in the left and right direction which is about the yaw axis shown in Fig. 10).

Claims 45-49 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20110098608 A1) and Nathan (US 20170188895 A1) as applied to claim 40 above, and further in view of Lehary (US 20170046979 A1).
Regarding Claim 45, modified Griffiths teaches the system of claim 40 as described above. 
However, modified Griffiths does not explicitly teach wherein the memory stores instructions thereon that when executed cause the processor to: generate feedback for a user relating to the at least one movement property, the feedback being at least one of visual, auditory and tactile.
Lehary teaches a head worn system for monitoring motion (Abstract) wherein a memory stores instructions thereon that when executed cause a processor to ([0007], medium contains processing instructions that when executed by the at least one data processor, cause the at least one data processor to transmit the sensor data received from the at least one sensor to an external device such as a hub 14 or computing device. The external device may use the sensor data to calculate a plurality of swimming metrics): generate feedback for a user relating to the at least one movement property ([0095], system 10 may be used to (automatically) provide real time feedback of athlete performance to the athlete or the coach during a practice or provide swimming advice or coaching to an individual swimmer using this abundance of data and tracking it over time), the feedback being at least one of visual, auditory ([0095], The feedback may be audio feedback) and tactile. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of monitoring movement as disclosed by Griffiths to include generating a providing feedback as taught by Lehary to provide real time feedback to the user and give them something to chase during the movements performed (Griffiths [0232]).

Regarding Claim 46, Lehary further teaches wherein the feedback is provided to the user in real-time ([0095], provide real time feedback).

Regarding Claim 47, modified Griffiths teaches the system of claim 40 as described above.
However, modified Griffith does not explicitly teach wherein the memory stores instructions thereon that when executed cause the processor to: calibrate the sensor data to a frame of reference; determine a target metric within the frame of reference; compare the at least one movement property to the target metric; and display a representation of the comparison on the display.
Lehary teaches a head worn system for monitoring motion (Abstract) wherein a memory stores instructions thereon that when executed cause a processor to ([0007], medium contains processing instructions that when executed by the at least one data processor, cause the at least one data processor to transmit the sensor data received from the at least one sensor to an external device such as a hub 14 or computing device. The external device may use the sensor data to calculate a plurality of swimming metrics):
calibrate sensor data to a frame of reference (See [0187]-[0189], sensor data is calibrated to the frame of reference of the Earth by accounting for error based on gravity);
determine a target metric within the frame of reference ([0215], An optimal technique could also be defined based on the data from large numbers of elite athletes and combining their best traits into an optimized and smooth profile and set of parameters);
compare the at least one movement property to the target metric ([0215], compare the swimmer's specific technique against an “optimal” technique or an elite athlete's technique); and
display a representation of the comparison on the display ([0215], provide [the swimmer] with a rating compared to [optimal technique]. In [0217], data sent to the coach may appear on a mobile application on a device 12 showing each desired swim metric). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Griffiths for monitoring movement to include calibrating the sensor data to a frame of reference and comparing the movement property to a target metric for that frame and displaying it as taught by Lehary to minimize error in the measurement (Lehary [0190]) and to provide an unbiased metric for comparison of the movement data (Lehary [0215]). 

Regarding Claim 48, Lehary further teaches wherein parameters of the frame of reference are determined on the basis of at least one of previous data for a user, a population norm, and an external reference (in [0215], “known techniques of the top swimmers in the world” is an external reference and it calculated based on a “population norm” for elite swimmers).

Regarding Claim 49, Lehary further teaches wherein a representation of a comparison is offset by a pre-determined value ([0219], audio feedback could also be set to automatically read out desired metrics to the swimmer as well as to provide technique feedback based on measured performance and efficiency which is explained in this document. Specific metrics may be chosen to be read out to the swimmer either by selecting the desired metrics on the mobile application or on the unit itself. For example, the swimmer may want to always hear their 50 m splits during their workout so the unit may call out that time. The comparison of a metric, such as an actual 50 m split time and a desired split time can be offset by the distance value of 50 m such that the comparison is only made for 50m increments). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system disclosed by Griffiths to offset the representation of the comparison by a pre-determined distance value to provide a goal time that that a subject can attempt to chase as taught by Lehary ([0232]).

Regarding Claim 58, Griffiths further discloses the indicia of the at least one movement property includes a scale indicator including a time axis and a kinematic score axis and a kinematic score indicator showing the user's kinematic score on the scale indicator (See Fig. 11, a kinematic score (the level of Bradykinesia) is shown on a time axis and an axis for the four kinematic scores).
However, Griffiths does not explicitly disclose wherein the at least one movement property is determined based at least part on the sensor data from a scoring window of time as compared to the sensor data from a reference window of time. Lehary teaches a head worn system for monitoring motion (Abstract) wherein the at least one movement property is determined based at least part on the sensor data from a scoring window of time as compared to the sensor data from a reference window of time ([0227], Auto-coaching may note inefficiencies compared to the swimmer's previous swimming patterns by using their measured metrics over time. The unit could automatically determine if the swimmer is slowing down and correlate that to changes in their other metrics. The movement properties would be the noted inefficiency). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Griffiths to include comparing current data to reference data as taught by Lehary to note changes in the subject over time as taught by Lehary. 

Regarding Claim 59, Griffiths further teaches wherein a kinematic score indicator comprises a current score indicator for showing the user's current kinematic score on the scale indicator (The graph shown in Fig. 11 is updated to show the current kinematic score over the course of the day and saves the values over time); and a historical score indicator showing the user's previous kinematic scores on the scale indicator (the historical score is the previous Bradykinesia score shown for the earlier part of the day. For example, at 1:00 pm, the graph of Fig. 11 updates to indicate the current score for 1:00 pm and the scores from 6:00 am until 1:00 pm are the historic scores which are also displayed).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20110098608 A1) and Nathan (US 20170188895 A1) as applied to claim 40 above, and further in view of Azaria (US 20170127979 A1).
Regarding Claim 51, Griffiths further discloses wherein the determining of the at least one movement property comprises obtaining a pitch, a yaw, a roll, or combination thereof based on the sensor data obtained from the at least one movement sensor ([0073], accelerometer 21 records acceleration in three axes X, Y, Z over the bandwidth 0-10 Hz, and stores the three channels of data in memory on-board the device). 
However, modified Griffiths does not explicitly teach using an attitude and height reference.
Azaria teaches a wearable electronic device for monitoring movement (Abstract) using an attitude and height reference ([0060], a computer performs an AHRS (Attitude and Heading Reference System) sensor-fusion algorithm to handle the IMU measurements). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system using a 3-dimensional sensor as discloses by Griffiths to utilize an attitude and height reference as taught by Azaria to utilize a computationally efficient method which is better for computationally constrained platforms compatible with wearable devices as taught by Azaria ([0060]). 

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20110098608 A1) and Nathan (US 20170188895 A1) as applied to claim 40 above, and further in view of Sugiura (US 20200122746 A1).
Regarding Claim 52, modified Daniels teaches the system of claim 40 as described above.
However, modified Daniels does not explicitly teach wherein the at least one movement property is determined based at least in part on a brain state and an eye movement, and the indicia of the at least one movement property includes a scale indicator including a time axis and a focus score axis and a focus score indicator showing a user's focus score on the scale indicator. 
Sugiura teaches a system of monitoring a plurality of index to determine a movement state of a subject (Abstract) wherein at least one movement property ([0023], concentration index CI) is determined based at least in part on a brain state ([0026], the average of the brain wave β waves has a positive correlation with the sleepiness of the driver) and an eye movement ([0036], eyelid movement of the driver is detected and eyes are more closed due to sleepiness, a value of the image analysis information decreases. That is, the image analysis information of the driver has a negative correlation with the sleepiness of the driver), and the indicia of the at least one movement property includes a scale indicator including a time axis and a focus score axis and a focus score indicator showing a user's focus score on the scale indicator (See Fig. 6, the calculated concentration index CI is plotted against time with the most current concentration index being the last data point). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the score generating movement property generating system disclosed by Daniels to include determining a focus score based on a brain state and eye movement as taught by Sugiura to allow for appropriate measures to be taken when the subject is in a state of inattentiveness (Sugiura [0033]). 

Regarding Claim 53, Sugiura further teaches wherein the focus score indicator comprises a current score indicator for showing the user's current focus score on the scale indicator (in fig. 6, the most recent concentration index is shown); and a historical score indicator showing the user's previous focus scores on the scale indicator (the graph in Fig. 6 also shows the previous scores which make up the historical scores).

Claims 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths (US 20110098608 A1) and Nathan (US 20170188895 A1) as applied to claim 40 above, and further in view of Mizuochi (US 20160029943 A1).
Regarding Claim 54, modified Griffiths teaches the system of claim 40 as described above. 
However, modified Griffiths does not explicitly teach wherein the at least one movement property is determined based at least in part on a pitch and a position determined from the sensor data, and the indicia of the at least one movement property includes a posture scale indicating a possible range of posture values and a posture marker indicating the user's current posture relative to the posture scale.
Mizuochi teaches a wearable sensing system for monitoring motion (Abstract) wherein at least one movement property ([0548], numerical values are indicated to be easy understood for six exercise indexes…the anteversion angle (pitch angle)) is determined based at least in part on a pitch ([0548], pitch angle) and a position determined from the sensor data ([0323], anteversion angle is obtained by converting the pitch angle of the m frame to be the specification as described above. The pitch is the relative change from the position where the user stands perpendicular to the ground at a time of rest). 
the indicia of the at least one movement property includes a posture scale indicating a possible range of posture values (As seen in Fig. 42 and described in [0547], an image in which the user object and the comparison object are superimposed, and numerical values are indicated to be easy understood as displayed, the anteversion angle scale is the comparison object with a anteversion angle of zero which indicates a range in the positive (leaning forward) and negative (leaning backwards) directions as described in [0323]) and a posture marker indicating the user's current posture relative to the posture scale (the user object is shown as the outlined object which indicates the users current posture). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Griffiths to include monitoring posture and outputting an indication of the current posture in relation to a range of postures as taught by Mizuochi to allow a user to easily understand the comparison as taught by Mizuochi ([0548]). 

Regarding Claim 55, Mizuochi further teaches wherein the indicia of the at least one movement property comprises:
a reference frame for showing a range of possible positions ([0548], the comparison object in the anteversion angle is the reference which is indicates the range of positions as described in [0323]); and
a current position indicator overlaid on top of the reference frame for displaying a current position of the user ([0548] and Fig. 43, the user object is overlaid the comparison object which is the reference).

Regarding Claim 56, Mizuochi further teaches wherein the indicia of the at least one movement property comprises a desired position indicator showing a desired range of positions for a pose of the user (See Fig. 42, the desired range of positions is 0 degrees as shown by the reference frame).

Regarding Claim 57, Mizuochi further teaches wherein the indicia of the at least one movement property comprises a previous position range indicator ([0323], a time of rest is assumed to be a 0 degree in the left figure, and the anteversion angle may be calculated using a resultant amount of change. The previous position range indicator is the position at a time of rest which is used to determine the starting angle for the anteversion angle measurements).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791